DETAILED ACTION
1	This action is responsive to the amendment filed on August 05, 2022.
2	The rejection of claims 17-20, 25-33 and 35 under 35 U.S.C. 102(a)1 as being anticipated by Lagrange et al. (WO’ 528 A1) is maintained.
3	The rejection of claims 24 and 34 under 35 U.S.C. 103 as being unpatentable over Lagrange et al. (WO’ 528 A1) in view of David (US’ 742 A1) is maintained.
4	Claims 21-23 objected to.
Response to Applicant’s Arguments
5	Applicant's arguments filed on 8/05/2022 have been fully considered but they are not persuasive.
	With respect to the rejection of the claims under 35 under 35 U.S.C. 102(a)1 as being anticipated by Lagrange et al. (WO’ 528 A1), applicant argued that the Office has failed to demonstrate that Lagrange discloses the recited direct dyes of independent claims 17 and 35 and therefore has failed to demonstrate that Lagrange teaches each and every element as set forth in the claims. Applicant also argued that Lagrange does not anticipate the independent claims nor the claims that depend there from.
	The examiner respectfully, disagrees with the above arguments because Lagrange clearly teaches a process for dyeing a hair comprising applying to the hair a dyeing composition B1 that comprises a combination of Direct red 17 (direct dye) and tetrabutylammonium sulfate that reads on the claimed formula (A) (see pages 37- 40, Example 2, composition B1). Accordingly, Lagrange et al. (WO’ 528 A1) clearly teaches a dyeing composition comprising a direct dye and tetraalkylammonium in a process for dyeing hair as claimed. 
	With respect to the rejection of the claims 35 U.S.C. 103 as being unpatentable over Lagrange et al. (WO’ 528 A1) in view of David (US’ 742 A1), applicant argued that Lagrange is at best directed to hair coloring compositions comprising oxidation dyes, while applicant’s claims require the use of direct dyes. Applicant also argued that one of skill in the art would not have been motivated to modify the methods of Lagrange which is generally directed to the use of oxidation dyes, with direct dyes of David to develop applicant’s claimed compositions.
	The examiner respectfully, disagrees with the above arguments because Lagrange clearly teaches a dyeing composition comprising direct dye (direct red 17) and tetrabutylammonium sulfate that used in a process for dyeing hair (see pages 37-40, Example 2, composition B1). Therefore, one of the ordinary skill in the art would have been motivated to modify the methods of Lagrange which is directed to the use of direct dyes with the direct dyes of David to develop the claimed invention. 
6	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761